Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of May 4, 2018 (this “Second
Amendment”), is made by and among AFFINION GROUP, INC., a Delaware corporation
(the “Borrower”), HPS INVESTMENT PARTNERS, LLC, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), the Revolving Facility Lenders and for purposes of Section 3 hereof
each other Loan Party party hereto. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Amended Credit
Agreement.

RECITALS

A. AFFINION GROUP HOLDINGS, INC., a Delaware corporation (“Holdings”), the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent are parties to that certain Credit Agreement, dated as of May 10, 2017,
(as amended by that First Amendment to Credit Agreement, dated November 30, 2017
and as further amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Existing Credit Agreement”; and as
amended hereby, the “Amended Credit Agreement”), pursuant to which the Lenders
have made certain Loans and provided certain Commitments (subject to the terms
and conditions thereof) to the Borrower; and

B. The Borrower wishes, and the Revolving Facility Lenders signatory hereto and
the Administrative Agent are willing, to amend the Existing Credit Agreement
pursuant to Section 9.09(h) of the Existing Credit Agreement as more fully
described herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Existing Credit Agreement. As of the Second Amendment
Effective Date (as defined below), the Existing Credit Agreement is hereby
amended by replacing the reference to “the day that is the twelve month
anniversary of the Closing Date” in Section 2.08(a)(i)(x) of the Existing Credit
Agreement, with “August 10, 2018”.

SECTION 2. Conditions to Effectiveness. This Second Amendment shall not become
effective until the date (the “Second Amendment Effective Date”) on which each
of the following conditions is satisfied (or waived in accordance with
Section 9.09 of the Existing Credit Agreement):

 

  (a) The Administrative Agent shall have received from all Revolving Facility
Lenders, the Borrower and the other parties hereto, executed counterparts of
this Second Amendment.

 

  (b)

The Administrative Agent shall have received, on behalf of itself, the Lenders,
each Issuing Bank and each Swingline Lender on the Second Amendment Effective
Date, the favorable written opinion of Akin Gump Strauss Hauer & Feld LLP,
counsel to the Borrower, (i) in form and

 

1



--------------------------------------------------------------------------------

  substance reasonably satisfactory to the Administrative Agent, (ii) dated as
of the Second Amendment Effective Date and (iii) addressed to the Lenders, each
Issuing Bank, each Swingline Lender and the Administrative Agent, covering such
matters relating to this Second Amendment and the Loan Documents as the
Administrative Agent shall reasonably request.

 

  (c) The Administrative Agent shall have received a customary certificate from
a Responsible Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent and addressed to the Administrative Agent, the Lenders,
each Issuing Bank and each Swingline Lender, certifying that Holdings and its
subsidiaries, on a consolidated basis are solvent.

 

  (d) The Administrative Agent shall have received a certificate from a
Responsible Office of Holdings, dated the Second Amendment Effective Date,
confirming: (i) the representations and warranties set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case on and as of the date of the
Second Amendment Effective Date and (ii) no Event of Default or Default has
occurred and is continuing or would result here from.

 

  (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date and, to the
extent invoiced at least 3 Business Days prior to the Second Amendment Effective
Date, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Second Amendment Effective Date, including reimbursement or payment
of all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Latham & Watkins LLP) required to be reimbursed or paid by the
Loan Parties hereunder, under any Loan Document.

SECTION 3. Ratification and Affirmation. The Borrower and each other Loan Party
does hereby adopt, ratify, and confirm the Existing Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. The
Borrower and each Other Loan Party hereby (a) acknowledges, renews and extends
its continued liability under each Loan Document and agrees that each Loan
Document remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein and shall not be impaired or
limited by the execution or effectiveness of this Amendment, (b) confirms and
ratifies all of its obligations under the Loan Documents, including its
obligations and the Liens and security interests granted by it under the
Security Documents and (c) confirms that all references in such Security
Documents to the “Credit Agreement” (or words of similar import) refer to the
Existing Credit Agreement as amended and supplemented hereby without impairing
any such obligations or Liens in any respect. Notwithstanding the conditions to
effectiveness set forth in this Amendment, no consent by any Loan Party (other
than the Borrower) is required by the terms of the Credit Agreement or any other
Loan Document to the amendments to the Credit Agreement effected pursuant to
this Amendment and nothing in the Amended Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require its consent to any future
amendments to the Credit Agreement, except to the extent expressly set forth in
Section 9.09 of the Amended Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 4. Miscellaneous.

 

  (a) Confirmation. The provisions of the Loan Documents, as amended by this
Second Amendment, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Second Amendment.

 

  (b) Loan Document. This Second Amendment and each agreement, instrument,
certificate or document executed by the Borrower or any other Loan Party or any
of its or their respective officers in connection therewith are “Loan Documents”
as defined and described in the Amended Credit Agreement and all of the terms
and provisions of the Loan Documents relating to other Loan Documents shall
apply hereto and thereto.

 

  (c) Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

  (d) ENTIRE AGREEMENT. THIS SECOND AMENDMENT, THE AMENDED CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AND ENTIRE AGREEMENT RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, ISSUING BANK OR SWINGLINE LENDER RELATIVE TO THE SUBJECT MATTER HEREOF
NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 

  (e) GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  (f) THE PROVISIONS OF SECTION 9.13 AND 9.17 OF THE AMENDED CREDIT AGREEMENT
SHALL APPLY, MUTATIS MUTANDIS, TO THIS SECOND AMENDMENT.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the date first written above.

 

AFFINION GROUP, INC., as Borrower By:   /s/ Gregory S. Miller

Name:   Gregory S. Miller Title: Executive Vice President and Chief Financial
Officer

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, INC.

AFFINION BENEFITS GROUP, LLC

AFFINION BRAZIL HOLDINGS I, LLC

AFFINION BRAZIL HOLDINGS II, LLC

AFFINION DATA SERVICES, INC.

AFFINION DEVELOPMENTS, LLC

AFFINION GROUP, LLC

AFFINION INVESTMENTS II, LLC

AFFINION PD HOLDINGS, INC.

AFFINION PUBLISHING, LLC

BREAKFIVE, LLC

CARDWELL AGENCY, INC.

CCAA, CORPORATION

CONNEXIONS LOYALTY GLOBAL TRAVEL
    FULFILLMENT LLC

CONNEXIONS LOYALTY TRAVEL SOLUTIONS
    LLC

CONNEXIONS LOYALTY, INC.

CONNEXIONS SM VENTURES, LLC

CONNEXIONS SMV, LLC

GLOBAL PROTECTION SOLUTIONS, LLC

LIFT MEDIA, LLC

LONG TERM PREFERRED CARE, INC.

LOYALTY TRAVEL AGENCY LLC

PROPP CORP.

TRAVELERS ADVANTAGE SERVICES, LLC

TRILEGIANT AUTO SERVICES, INC.

TRILEGIANT CORPORATION

TRILEGIANT INSURANCE SERVICES, INC.

TRILEGIANT RETAIL SERVICES, INC.

WATCHGUARD REGISTRATION SERVICES,
    INC.

WEBLOYALTY HOLDINGS, INC.

WEBLOYALTY.COM, INC.

By:   /s/ Gregory S. Miller

Name:   Gregory S. Miller Title: Executive Vice President and Chief Financial
Officer

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AFFINION INVESTMENTS, LLC By:   Affinion Group, Inc., its non-economic
managing member By:   /s/ Gregory S. Miller

Name:   Gregory S. Miller Title: Executive Vice President and Chief Financial
Officer

 

AFFINION NET PATENTS, INC. By:   /s/ Gregory S. Miller

Name:   Gregory S. Miller Title: Secretary and Treasurer

 

CONNEXIONS LOYALTY ACQUISITION, LLC By:   /s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Vice President and Treasurer

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CUC ASIA HOLDINGS, by its partners TRILEGIANT CORPORATION By:   /s/ Gregory S.
Miller

Name: Gregory S. Miller Title: Executive Vice President and Chief Financial
Officer

 

and TRILEGIANT RETAIL SERVICES, INC. By:   /s/ Gregory S. Miller

Name:   Gregory S. Miller Title: Executive Vice President and Chief Financial
Officer

 

INCENTIVE NETWORKS LLC By:   /s/ Gregory S. Miller

Name:   Gregory S. Miller Title: Chief Financial Officer

 

AFFINION INTERNATIONAL HOLDINGS LIMITED By:   /s/ Michele Conforti

Name:   Michele Conforti Title:   Director

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AFFINION INTERNATIONAL LIMITED By:   /s/ Michele Conforti   Name: Michele
Conforti   Title: Director

 

AFFINION INTERNATIONAL TRAVEL HOLDCO LIMITED By:   /s/ Michele Conforti   Name:
Michele Conforti   Title: Director

 

LOYALTY VENTURES LIMITED By:   /s/ Martin Child   Name: Martin Child   Title:
Director

 

WEBLOYALTY INTERNATIONAL LIMITED By:   /s/ Martin Child   Name: Martin Child  
Title: Director

 

AFFINION INTERNATIONAL B.V. By:   /s/ Richard Kemperman   Name: Richard
Kemperman   Title: Director

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BASSAE HOLDING B.V. By:   /s/ Richard Kemperman   Name: Richard Kemperman  
Title: Director

 

WEBLOYALTY HOLDINGS COÖPERATIEF U.A. By:   /s/ Richard Kemperman   Name: Richard
Kemperman   Title: Director

 

WEBLOYALTY INTERNATIONAL SÀRL By:   /s/ Martin Child   Name: Martin Child  
Title: President

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HPS INVESTMENT PARTNERS, LLC,

as Administrative Agent

By:   /s/ Colbert Cannon

Name: Colbert Cannon

Title: Managing Director

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SLF 2016 INSTITUTIONAL HOLDINGS L.P.,


as a Revolving Facility Lender

By:   HPS INVESTMENT PARTNERS, LLC, its manager By:   /s/ Colbert Cannon

Name:   Colbert Cannon Title: Managing Director

 

SPECIALTY LOAN FUND 2016-L, L.P.,


as a Revolving Facility Lender

By:   HPS INVESTMENT PARTNERS, LLC, its manager By:   /s/ Colbert Cannon

Name:   Colbert Cannon Title: Managing Director

 

RED CEDAR FUND 2016, L.P.,

as a Revolving Facility Lender

By:   HPS INVESTMENT PARTNERS, LLC, its manager By:   /s/ Colbert Cannon

Name:   Colbert Cannon Title: Managing Director

 

SPECIALTY LOAN FUND 2016, L.P.,

as a Revolving Facility Lender

By:   HPS INVESTMENT PARTNERS, LLC, its manager By:   /s/ Colbert Cannon

Name:   Colbert Cannon Title: Managing Director

[Signature Page — Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PRIVATE LOAN OPPORTUNITIES FUND, L.P., as a Revolving Facility Lender

By:   HPS INVESTMENT PARTNERS, LLC, its manager By:   /s/ Colbert Cannon

Name:   Colbert Cannon Title: Managing Director

 

CACTUS DIRECT LENDING FUND, L.P.,

as a Revolving Facility Lender

By:   HPS INVESTMENT PARTNERS, LLC, as Investment Manager By:   /s/ Colbert
Cannon

Name:   Colbert Cannon Title: Managing Director

[Signature Page — Second Amendment to Credit Agreement]